 1
 2
 3
                               UNITED STATES DISTRICT COURT
 4
                                       DISTRICT OF NEVADA
 5
 6   HERIBERTO PLAZA, JR.,
                                                           Case No.: 2:19-cv-01954-JCM-NJK
 7          Plaintiff(s),
                                                                        ORDER
 8   v.
                                                                     (Docket No. 22)
 9   GEICO DIRECT, et al.,
10          Defendant(s).
11         The Court scheduled a telephonic hearing on the parties’ pending stipulation to extend
12 discovery, Docket No. 22, for 10:15 a.m. on April 2, 2020. Docket No. 26. However, due to an
13 emergency within the Court, that hearing could not take place.
14         A request to extend deadlines in the Court’s scheduling order must be supported by a
15 showing of “good cause” for the extension. Local Rule 26-4; see also Johnson, 975 F.2d at 608–
16 09. 1 The good cause inquiry focuses mostly on the movant’s diligence. Coleman v. Quaker Oats
17 Co., 232 F.3d 1271, 1294–95 (9th Cir. 2000). Good cause to extend a discovery deadline exists
18 “if it cannot reasonably be met despite the diligence of the party seeking the extension.” Johnson,
19 975 F.2d at 609. While prejudice to the opposing party may also be considered, when the movant
20 “fail[s] to show diligence, ‘the inquiry should end.’” Coleman, 232 F.3d at 1295 (quoting Johnson,
21 975 F.2d at 609). The Court has broad discretion in supervising pretrial litigation. Zivkovic v. S.
22 Cal. Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002).
23         The Court finds that the parties have not been diligently conducting discovery. Indeed, the
24 parties effectively admit as much in explaining why virtually no discovery has taken place in this
25 case, stating that “[p]rior to a decision on the Motion to Dismiss [that was pending until January
26 2, 2020], discovery could not have reasonably proceeded[.]” Docket No. 22 at 3; see also Docket
27
          1
            The “good cause” standard in Local Rule 26-4 is the same as the standard governing
28 modification of the scheduling order under Fed. R. Civ. P. 16(b).

                                                    1
 1 No. 12 (order on the motion to dismiss). The Court should not have to remind the parties that a
 2 pending motion to dismiss in itself does not justify failing to diligently conduct discovery. See
 3 Tradebay, LLC v. eBay, Inc., 278 F.R.D. 597, 601 (D. Nev. 2011). The parties also seek to extend
 4 three expired deadlines—amend pleadings/add parties, initial experts, and interim status report—
 5 yet they fail to address, much less demonstrate, excusable neglect. See Local Rule 26-4.
 6         Nonetheless, due to the emergency created by the pandemic, the Court will grant the parties
 7 a 90-day extension of all discovery deadlines.
 8         For the reasons stated above, the Court GRANTS in part the parties’ stipulation. Docket
 9 No. 22. The Court SETS the following deadlines:
10         •   Amend pleadings/add parties: May 12, 2020
11         •   Initial experts: June 11, 2020
12         •   Interim status report: June 11, 2020
13         •   Rebuttal experts: July 13, 2020
14         •   Discovery cutoff: August 10, 2020
15         •   Dispositive motions: September 9, 2020
16         •   Joint Proposed Pretrial Order: October 9, 2020 2
17         IT IS SO ORDERED.
18         Dated: April 2, 2020
19                                                                ______________________________
                                                                  Nancy J. Koppe
20                                                                United States Magistrate Judge
21
22
23
24
25
26
27
           2
             If dispositive motions are filed, this date will be suspended until 30 days after the
28 dispositive motions are decided or further Court order.

                                                      2
